El Juez Presidente Señor Snyder,
emitió la opinión del Tribunal.
Se trata en este caso de un pleito contra el Estado Libre Asociado instado por el anterior Secretario de la Comisión Hípica en reclamación de sueldos dejados de percibir. (1) La teoría del demandante es que fué separado ilegalmente de su cargo el 3 de mayo de 1949. El demandante fué separado en virtud de un acuerdo entre el Presidente y el Comisionado Asociado Suplente de la Comisión. La contención del deman-dante es que la ley entonces en vigor no le permitía al Co-misionado Suplente actuar como Comisionado en la fecha en que él fué separado de su cargo.
José López Abril demandó al Estado Libre Asociado ante el Tribunal de Distrito por supuestos sueldos dejados de percibir ascendentes a la suma de $895, correspondientes al período desde el 3 de mayo de 1949 al 15 de agosto del mismo año. Las partes radicaron una estipulación de he-chos y el Tribunal de Distrito dictó sentencia a favor del de-mandante. Esta sentencia fué revocada en apelación por el Tribunal Superior. Expedimos el auto de certiorari a soli-citud del demandante para revisar la sentencia del Tribunal Superior.
 El art. 3 de la Ley núm. 11, Leyes de Puerto Rico, 1931-1932 (pág. 195), conocida como la Ley Hípica de Puerto Rico, según fué enmendada por la Ley núm. 184, Leyes de Puerto Rico, 1941 ((1) pág. 1387), disponía: En primer *22lugar, el Gobernador nombraría al Presidente y a dos Comi-sionados Asociados de la Comisión Hípica por el término de tres años y hasta que sus sucesores hubieran sido nombrados y tomado posesión de sus cargos. En segundo lugar, estos términos expirarían en la fecha en que comenzase la primera sesión ordinaria de la Asamblea Legislativa después de unas elecciones generales. En tercer lugar, el Gobernador nom-braría un Comisionado Asociado Suplente por el término de tres años quien, en caso de ausencia, por cualquier causa, de uno de los Comisionados Asociados, desempeñaría interi-namente el cargo. (2)
En octubre de 1948, el Gobernador le aceptó la renuncia a Guillermo Rubert como Comisionado Asociado; el 3 de mayo de 1949 todavía estaba vacante este cargo. El 19 de mayo el Doctor José A. Noya fué nombrado Comisionado *23Asociado. En noviembre de 1948 se celebraron las eleccio-nes generales en Puerto Rico. La primera sesión ordinaria de la Asamblea Legislativa después de dichas elecciones co-menzó en febrero de 1949. Luis Bigles Becerra fué nom-brado Comisionado Asociado Suplente en mayo de 1948; par-ticipó en las deliberaciones y acuerdos de la Comisión en va-rias ocasiones en diciembre 1948 y de enero a mayo de 1949. Desde el primero de enero de 1949 al 5 de mayo del mismo año, no se hizo nombramiento alguno de Comisionado Aso-ciado.
Alega el demandante que en mayo de 1949 Bigles no po-día actuar válidamente en lugar.de Noya. Sostiene que el cargo de Noya como Comisionado Asociado quedó vacante de conformidad con el art. 3 el día en que comenzó la sesión ordinaria de 1949 de la Asamblea Legislativa. Arguye que el art. 3 autorizaba al Comisionado Asociado Suplente para actuar únicamente en el caso en que un comisionado que to-davía ostentaba el título estuviera ausente y que aquí Bigles no podía actuar porque el cargo de Noya estaba vacante.
El art. 3 disponía que los comisionados serían nombrados por un término de tres años y hasta que sus sucesores hubie-ran sido nombrados y tomado posesión de sus cargos. Bajo un estatuto que específicamente contenía una cláusula sobre “holding over” como la aquí envuelta, un funcionario cuyo término ha expirado pero que continúa en el cargo porque su sucesor todavía no ha sido nombrado, es un funcionario de jure. González v. Corte, 62 D.P.R. 160, 164-5; Acosta v. Corte, 63 D.P.R. 651. El demandante alega, sin embargo, que cuando como aquí los términos de los comisionados expi-raron en virtud de la disposición sobre las elecciones y la sesión ordinaria de la Asamblea Legislativa contenida en el art. 3, la cláusula de “holding over” del art. 3 nada tuvo que ver en este caso.
No estamos de acuerdo. Es cierto que la Asamblea Le-gislativa no repitió en el Disponiéndose del art. 3 la cláusula *24sobre “holding over” contenida en la parte anterior de dicho artículo que establecía el término de tres años para los comi-sionados. Sin embargo, leyendo el art. 3 en conjunto, cree-mos que la Asamblea Legislativa tuvo por miras que la cláu-sula sobre “holding over” cubriera no solamente el caso de un comisionado cuyo término expirara por el transcurso de los tres años, sino también la situación en que los términos de todos los comisionados se consideraran expirados en vir-tud de las elecciones generales y de la sesión ordinaria de la Asamblea Legislativa. Para convenir con el demandante ten-dríamos que resolver que la Asamblea Legislativa tuvo por miras eliminar la Comisión antes de que el Gobernador tu-viera la oportunidad de nombrar y el Senado de confirmar a los nuevos miembros. El lenguaje del art. 3 no requiere un resultado tan funesto que dejara a la comunidad durante cierto período sin una Comisión legal. Cf. Ríos v. Tribunal de Contribuciones, 72 D.P.R. 124, 127. En el art. 3 la Asam-blea Legislativa fijó términos de tres años para los comisio-nados, a menos que fueran terminados antes por las eleccio-nes generales y el comienzo de la sesión ordinaria. Pero ya fuera el caso de que un comisionado desempeñara su cargo durante el término de tres años o durante un período menor debido a las elecciones, somos de opinión que la Asamblea Legislativa quiso decir que todos los comisionados se que-darían “holding over” hasta que sus sucesores fueran nom-brados y hubieran tomado posesión de sus cargos.
De conformidad con la anterior interpretación del art. 3, Noya todavía era un miembro de jure de la Comisión en mayo de 1949, ya que su sucesor no había sido aún nombrado para esa fecha. En su consecuencia, como el cargo no estaba vacante, el Comisionado Asociado Suplente Bigles estaba actuando válidamente a tenor con el art. 3 durante la ausencia de Noya en mayo de 1949. Por consiguiente, fué válida la actuación del Presidente de la Comisión y .de Bigles *25al separar al demandante de su cargo de Secretario de la Comisión. (3)

El auto de certiorari será anulado.

El Juez Asociado Sr. Belaval no intervino.

 El Estado Libre Asociado consintió a este pleito mediante la Reso-lución Conjunta núm. 17 del 10 de mayo de 1954.


E1 art. 3 provee en parte como sigue: “Por la presente se establece una Comisión Hípica Insular compuesta de un Comisionado Hípico Insular que será el Presidente de la Comisión y dos Comisionados Asociados, todos los cuales serán nombrados por el Gobernador con el consejo y consenti-miento del Senado de Puerto Rico. El Comisionado Hípico Insular será nombrado por un término de tres (3) años y hasta que su sucesor haya sido nombrado y hubiere tomado posesión de su cargo; y uno de dichos comisionados asociados, el primero en ser nombrado, desempeñará el cargo por un término de dos (2) años, y el otro por el término de un (1) año, y en lo sucesivo cada uno de dichos comisionados asociados que íuere nom-brado para un nuevo término desempeñará el cargo por un término de tres (3) años y hasta que su sucesor haya sido nombrado y hubiese tomado posesión de su cargo; Disponiéndose, que en todo caso, el término de nom-bramiento de cualesquiera de dichos comisionados expirará en la fecha en que comience la primera sesión ordinaria de la Asamblea Legislativa de Puerto Rico, después de unas elecciones generales. Todos dichos cargos se declaran incompatibles con cualquier otro cargo público retribuido por el Gobierno Insular o Municipal.
“El Gobernador de Puerto Rico además nombrará con el consejo y consentimiento del Senado de Puerto Rico, por el término de tres (3) años, un Comisionado Asociado Suplente, quien, en caso de ausencia, por cual-quier causa, de uno de los Comisionados Asociados, desempeñará interina-mente el cargo y devengará la dieta o compensación del Comisionado Aso-ciado ausente...”
La Ley núm. 11 de 1932, según fué enmendada, fué suplantada como Ley Hípica de Puerto Rico por la Ley núm. 421, Leyes de Puerto Rico, I960; véase 15 L.P.R.A., see. 181. En su consecuencia, la cuestión que se presenta en este caso no puede ocurrir otra vez.


 El resultado a que hemos llegado hace innecesario que determine-mos si Bigles actuaba como funcionario de facto al unirse al Presidente de la Comisión en la separación del demandante del cargo de Secretario. Véanse Fernández v. Corte, 71 D.P.R. 161, 181-7, confirmado en 184 F.2d 1015 (C.A. 1, 1950) ; González v. Corte, supra; 69 Harv.L.Rev. 760. Cf. Vergne v. Tribunal Superior, 77 D.P.R. 22.